Per Curiam,
No negligence on the part of the city was shown. Neither the gutter itself nor the approaches to it were shown to be out. of repair or good order. The only criticism made is that a gutter eight inches wide and six inches deep is in itself dangerous. In view of the fact that it is perhaps the commonest of all forms of street drainage and that there must be hundreds of just such gutters in every considerable city in the commonwealth, it would be unreasonable to allow a jury to say that it was so dangerous that its maintenance was negligence.
Whether there was negligence on the part of the plaintiff is immaterial. If he did not look where he was going, he was certainly negligent. If he did look then it was one of those unfortunate accidents that sometimes happen in spite of care. But in either view the city having done nothing negligent itself is in no way responsible for the result.
Judgment affirmed.